DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 7-11, 16 and 20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 08/05/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Zhang et al. (US 2010/0215007 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1 and 16 as described below:
Regarding claim 1, A data transmission method, wherein the method comprises: obtaining code blocks in a plurality of code block streams; distributing, based on a correspondence between each slot in a preset multiplexing sequence that includes a plurality of slots and an obtaining interface of each code block stream in the plurality of code block streams, the code blocks in each of the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream; and segmenting and encapsulating the one code block stream to generate at least one frame, wherein the method is applied to an Ethernet egress port of a switch; wherein the obtaining the code blocks in the plurality of code block streams comprises: obtaining the code blocks in the plurality of code block streams from at least one Ethernet ingress port of the switch; and wherein the distributing, based on the preset multiplexing sequence, the code blocks in the plurality of code block streams to the corresponding slots comprises: distributing, based on a correspondence between a slot of the Ethernet egress port and a slot of an Ethernet ingress port in the preset multiplexing sequence, and based on a slot of the Ethernet ingress port of the code blocks in the plurality of code block streams, the code blocks in each of the plurality of code block streams to a corresponding slot of the Ethernet egress Port.
Regarding claim 16, A data transmission apparatus, wherein the apparatus comprises a processor, and wherein the processor is configured to: obtain code blocks in a plurality of code block streams; 4Application No. 16/855,734Reply to final Office Action distribute, based on a correspondence between each slot in a preset multiplexing sequence that includes a plurality of slots and an obtaining interface of each code block stream in the plurality of code block streams, the code blocks in each of the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream; and segment and encapsulate the one code block stream to generate at least one frame, wherein the apparatus comprises a switch; and wherein the processor is configured to: obtain the code blocks in the plurality of code block streams from at least one Ethernet ingress port of the switch; and distribute, based on a correspondence between a slot of an Ethernet egress port of the switch and a slot of an Ethernet ingress port in the preset multiplexing sequence, and based on a slot of the Ethernet ingress port of the code blocks in the plurality of code block streams, the code blocks in each of the plurality of code block streams to a corresponding slot of the Ethernet egress port.
Therefore, the independent claims 1 and 16, together with their respective dependent claims are allowed for the reason given above. 
Claims 4-5, 7-11 and 20 are allowed since they depend on claims 1 and 16 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2010/0215007 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/12/2022
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473